Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered April 16, 1991, convicting *855her of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621) , we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not unconstitutional or excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Balletta, Lawrence and Florio, JJ., concur.